***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             JOHN RAUSER v. PITNEY BOWES,
                     INC., ET AL.
                      (AC 41025)
                        Alvord, Keller and Beach, Js.

                                  Syllabus

The plaintiff, who was employed by the named defendant, P Co., appealed
   to this court from the decision of the Compensation Review Board
   affirming the decision of the Workers’ Compensation Commissioner
   dismissing his claim for benefits related to injuries that he had sustained
   when he was assaulted in a parking lot following a social gathering with
   fellow employees at bar and restaurant, while on work related travel
   for P Co. In dismissing the plaintiff’s claim for benefits, the commissioner
   determined that the plaintiff failed to satisfy his burden to show that
   his injuries arose out of and in the course of his employment, which
   was based on his finding that, between 8 p.m. and midnight on the night
   when the plaintiff was socializing with his fellow employees at the
   restaurant, he was engaged in a substantial deviation from his work
   related activities. On appeal, the plaintiff claimed that the board erred
   in affirming the commissioner’s decision because the commissioner
   failed to set forth a factual determination with respect to whether, at
   the time he sustained the subject injuries, he was returning to his rental
   vehicle to return to his hotel room, and, therefore, he was on the direct
   route of his business travel. Held that the plaintiff failed to demonstrate
   that either the commissioner or the board misapplied the law in evaluat-
   ing his claim for workers’ compensation benefits: the evidence amply
   supported the commissioner’s determination that for several hours,
   between 8 p.m. and midnight, the plaintiff was engaged in a substantial
   deviation from his employment activities, and the commissioner did not
   make any express finding with respect to whether the plaintiff sustained
   a compensable injury while on the direct route of his business travel
   because the plaintiff failed to present any persuasive evidence in support
   of that theory of recovery, as the evidence that the plaintiff relied on
   in support of his claim demonstrated only the location where the assault
   occurred, and the mere presence of the plaintiff at the scene of the
   assault, in and of itself, did not demonstrate that he had completed his
   deviation and had resumed his business travel; moreover, even if this
   court were to view certain testimony of the plaintiff and a coworker as
   dispositive evidence that, at the time of the assault, the plaintiff was
   returning to his vehicle to return to his hotel and, thus, as evidence that
   he was assaulted while on the direct route of his business travel, the
   plaintiff was unable to rely on that testimony in support of his claim,
   as the commissioner found that it was not credible and the plaintiff
   did not demonstrate that the factual findings that resulted from the
   commissioner’s credibility determinations were unreasonable.
            Argued March 19—officially released June 11, 2019

                             Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Third District dismissing the
plaintiff’s claim for certain benefits, brought to the Com-
pensation Review Board, which affirmed the commis-
sioner’s decision, and the plaintiff appealed to this court.
Affirmed.
   Michael Kerin, for the appellant (plaintiff).
  Michael M. Buonopane, for the appellee (named
defendant).
                         Opinion

   KELLER, J. The plaintiff, John Rauser, appeals from
the decision of the Compensation Review Board (board),
affirming the decision of the Workers’ Compensation
Commissioner for the Third District (commissioner)
dismissing the plaintiff’s claim for workers’ compensa-
tion benefits. The plaintiff claims that the board erred
in affirming the commissioner’s decision in light of the
fact that the commissioner failed to set forth a factual
determination with respect to whether, at the time he
sustained the injuries for which he sought benefits, he
was on the direct route of his business travel.1 We affirm
the decision of the board.
  On the basis of the subordinate factual findings made
by the commissioner, we set forth the relevant facts
as follows. On or about June 11, 2014, the plaintiff
was employed by the defendant Pitney Bowes, Inc.,2 as
a director of channel management. He had been
employed by the defendant for twenty-eight years. Part
of his work related duties required him to develop a
rapport with members of the defendant’s sales staff in
order to understand and evaluate not only what they
have sold to the defendant’s customers, but to approve
or disapprove of their sales methods. On June 8, 2014,
the plaintiff and another coworker, both of whom
resided in Connecticut, traveled to Spokane, Washing-
ton, to meet with local sales staff employed by the
defendant. As with prior work related travel of this
nature undertaken by the plaintiff to evaluate sales, the
defendant paid for expenses related to airfare, lodging,
car rental, food, and alcoholic drinks.
   The plaintiff had business meetings with Spokane
sales staff on June 9 and 10, 2014. On June 11, 2014,
a Spokane based sales representative, Trish Lopez,
invited the plaintiff and other supervisory staff to a
social gathering at a Spokane bar and restaurant named
Fast Eddie’s All Purpose Pub (Fast Eddie’s). Lopez sent
the invitations on behalf of Sean Johnson, who was
employed by the defendant as a general financial sales
specialist. There was no formal agenda for the event,
as there would be for a business meeting, and atten-
dance was considered to be voluntary. The invitation,
which Lopez sent by e-mail, specified that the gathering
at Fast Eddie’s was scheduled to begin at 5:30 p.m. The
plaintiff and several of his Spokane colleagues attended
the gathering. The plaintiff began consuming alcoholic
beverages immediately upon his arrival at or about 5:30
p.m. The plaintiff engaged in what he viewed as joking
around with his colleagues, although he acknowledged
that several of his jokes and comments were ‘‘inappro-
priate and beyond the bounds of what [the defendant]
would say is acceptable.’’ For example, the plaintiff
offered to assist two of his female colleagues with work
matters in exchange for ‘‘sexual favors.’’ Only a small
portion of the conversation at Fast Eddie’s was devoted
to discussing the defendant’s interests.
  Lopez had been instructed by one of her superiors,
Jonathan Allen, to keep an open tab at Fast Eddie’s to
cover expenses up to $500, but no later than 8 p.m.,
whichever occurred first. At 8 p.m., Lopez closed the
tab incurred at Fast Eddie’s, which totaled $304.78.
Later, Lopez was reimbursed for this expenditure.
   After 8 p.m., the plaintiff and some of his colleagues
left Fast Eddie’s and went to a neighboring restaur-
ant and bar named Borracho Tacos & Tequilera (Borra-
cho). There, the plaintiff consumed even more alcoholic
beverages and continued to make comments of a sex-
ual nature to and in the presence of his coworkers. For
example, the plaintiff stated to a female coworker
that if she would expose her breasts to him, he would
‘‘approve anything’’ that she sent to him. While at Borra-
cho, one of his coworkers overheard him making a
comment of a sexual nature to at least one other patron
who was not an employee of the defendant. By 9:30
p.m., the plaintiff was visibly intoxicated, and, by mid-
night, the plaintiff’s blood alcohol content was esti-
mated to be .202, which significantly impaired his
judgment, control, memory, skills, ability to react, and
ability to assess risk.3 Moreover, the plaintiff’s blood
alcohol content greatly exceeded the legal limit for pur-
poses of operating a motor vehicle in Washington.
   Shortly after midnight on June 12, 2014, the plaintiff,
accompanied by Johnson, exited Borracho. While walk-
ing outside in the vicinity of Borracho, several men,
who were unknown to the plaintiff and Johnson, beat
the plaintiff severely.4 The plaintiff sustained life threat-
ening injuries for which he required immediate hospital-
ization. Following his release from the hospital, he
underwent significant periods of rehabilitation both in
Washington and Connecticut. Although the plaintiff’s
condition has improved, he continues to experience the
effects of some of his injuries, including a diminished
sense of taste and smell, as well as difficulty in per-
forming some cognitive functions.
   The plaintiff sought workers’ compensation benefits
related to the injuries he sustained in Spokane. The
commissioner held a hearing related to the claim, which
the defendant disputed, during which the commissioner
considered documentary evidence related to the events
at issue, the plaintiff’s employment, and his medical
treatment following the assault. The commissioner
also considered the testimony of the plaintiff and sev-
eral other witnesses who observed the plaintiff during
the events leading up to the assault, including John-
son, Lopez, Desiree Cimarrustti, and Peter Binder. The
commissioner went on to consider the testimony of
Kevin O’Brien and Robbie Narcisse, both of whom had
investigated the relevant events in the course of their
employment with the defendant. Additionally, the com-
missioner considered the testimony of Marc Bayer, a
toxicologist who had analyzed the plaintiff’s blood
alcohol content and opined with respect to the degree
to which the plaintiff’s blood alcohol content likely
affected him during the events at issue. Finally, the
court considered the police reports related to the
assault.
   In dismissing the claim for benefits, the commis-
sioner found that any business purpose for which the
plaintiff was present at Fast Eddie’s ended by the time
that Lopez paid the bar tab at 8 p.m., and that any food
or drink consumed at Fast Eddie’s or Borracho after
that time was ‘‘purely social in nature and unrelated to
the business interests of [the defendant].’’ The com-
missioner also found that ‘‘the intoxication, the sexual
comments, and the drinking that continued until the
midnight hour constitute a substantial deviation from
work in furtherance of the employer’s business . . . .’’
The commissioner concluded that ‘‘the [plaintiff] failed
in his burden of persuasion to show that the assault
arose out of and in the course of his duties for the
employer’’ and that the claim was not compensable.5
   Following the commissioner’s decision, the plaintiff
appealed to the board. In relevant part, the plaintiff
claimed that the commissioner had erred in his determi-
nation that the plaintiff’s injuries did not arise out of
and in the course of his employment. The plaintiff
argued that ‘‘he was assaulted and sustained injuries
. . . incidental to his work for [the defendant] and he
would not have been where he was when he was
assaulted if it was not for his business trip to Spokane,
Washington and, more specifically, at the work event
which was at Fast Eddie’s on the night of June 11, 2014.’’
   Relying on the commissioner’s factual findings, the
board rejected the plaintiff’s argument. It stated: ‘‘The
fundamental question which must be answered here is
whether, at the time of the injury, the [plaintiff] had
deviated from his employment and was not doing some-
thing incidental to his employment. Pertinent to this
inquiry, the . . . commissioner found that after 8 p.m.
on June 11, 201[4], the [plaintiff] was no longer serving
the business interests of the employer. The consump-
tion of food, alcohol, and the nature of the discussions
occurring after 8 p.m. on June 11, 201[4], constituted
a substantial deviation from activities related to the
[defendant’s] business. . . . Such factual determina-
tions will not be disturbed unless they are contrary to
law, without evidence, or based on unreasonable or
impermissible factual inferences. . . . On review, we
are not persuaded that the trier’s conclusion violates
this appellate standard.’’ (Citation omitted; footnote
omitted.) The board also stated: ‘‘In the present matter,
the [defendant’s] encouragement of the [plaintiff’s]
social activities can only be inferred to support the time
the claimant spent at Fast Eddie’s. After 8 p.m. on the
evening in question, the [plaintiff] no longer enjoyed
the express consent or implied acquiescence of his
employer for his social pursuits.’’ Accordingly, the
board affirmed the commissioner’s dismissal of the
plaintiff’s claim.
    The plaintiff argues that it is unnecessary for this
court to resolve the issue of whether the commis-
sioner correctly determined that, during the four hours
between 8 p.m. and midnight, he had substantially devi-
ated from his work on behalf of the defendant. He relies
on the legal proposition that, even after an employee
has completed a substantial personal deviation from
his work, once he has resumed the direct route of his
business travel, any injury occurring on that business
route is ordinarily compensable. See, e.g., 2 A. Larson,
Larson’s Workers’ Compensation Law (2018) § 17.03
(‘‘we may also set aside one clearly compensable type
of case—that in which the personal deviation has been
completed and the direct business route has been
resumed’’); 2 A. Sevarino, Connecticut Workers’ Com-
pensation After Reforms (7th Ed. 2017) § 4.22.9, p. 579
(‘‘[a]ny identifiable and significant deviation from a
business trip for personal reasons takes the injured
worker out of the course of employment until s/he
returns, if ever, to the pursuit of business matters’’).
Before this court, the plaintiff claims that the board
erred in affirming the commissioner’s decision in light
of the fact that the commissioner failed to make a fac-
tual determination with respect to whether, at the time
he sustained the injuries for which he sought benefits,
he was on the direct route of his business travel.6
   The plaintiff argues that the evidence demonstrates
that he was ‘‘on the direct business route of travel from
Fast Eddie’s . . . to [his] employer provided automo-
bile’’ when he sustained the injuries underlying his
claim. He argues in relevant part: ‘‘As the undisputed
documentary evidence in the present case demon-
strates, the [plaintiff] at the commencement of his being
attacked by unknown assailants was returning to the
rental car provided for his transportation during his
business trip in Spokane, in order to return to his
employer provided hotel to begin work the next morn-
ing. He fled away from his vehicle, eastward back along
his direct business route, for about thirty yards in his
attempt to evade his attackers, but was caught and
brutally beaten and kicked.’’ The plaintiff further
argues: ‘‘At the time of his attack, he was in the direct
route of his business travel, in the alley serving both
the restaurant where his business meeting had occurred
and the second restaurant where he had gone with
fellow employees to socialize following the business
meeting.’’ Additionally, the plaintiff argues that the facts
of the present case are similar to the facts at issue in
prior decisions in which our Supreme Court determined
that claimants were entitled to workers’ compensation
benefits after they deviated from a business purpose
but sustained injury after they later had returned to
business activities. See, e.g., Carroll v. Westport Sani-
tarium, 131 Conn. 334, 339, 39 A.2d 892 (1944); Ohmen
v. Adams Bros., 109 Conn. 378, 385–86, 146 A. 825
(1929); and Carter v. Rowe, 92 Conn. 82, 85, 101 A. 491
(1917).
  The plaintiff argues that ‘‘[w]hether or not [he] was
on the direct business route back to his rental car and
hotel was . . . a key finding of subordinate fact which
the commissioner should have made in order properly
to apply the law to the facts.’’ Thus, the plaintiff urges
us to conclude that the commissioner and the board
improperly applied the governing legal principles to the
facts of the present case. Furthermore, he urges us to
conclude that, in light of the undisputed facts that
appear in the record, the commissioner and the board
erred in concluding that the injury was not compens-
able.
   ‘‘The principles that govern our standard of review
in workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . Neither the . . . board nor this court
has the power to retry facts. . . .
   ‘‘The standard of review to be used by the board
when reviewing a commissioner’s findings is set forth
in Regulations of Connecticut State Agencies § 31-301-
8.1 That section directs the board not to retry the case
before it, but to determine whether evidence supports
the commissioner’s finding. . . . [T]he . . . [board’s]
hearing of an appeal from the commissioner is not a
de novo hearing of the facts. . . . [I]t is oblig[ated] to
hear the appeal on the record and not retry the facts.
. . . [T]he power and duty of determining the facts
rests on the commissioner, the trier of facts. . . . [T]he
conclusions drawn by [him] from the facts found must
stand unless they result from an incorrect application
of the law to the subordinate facts or from an inference
illegally or unreasonably drawn from them.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) Sellers v. Sellers Garage, Inc., 92 Conn. App.
650, 650–51, 887 A.2d 382 (2005).
   ‘‘It is an axiom of [workers’] compensation law that
awards are determined by a two-part test. The [claim-
ant] has the burden of proving that the injury claimed
arose out of the employment and occurred in the course
of the employment. There must be a conjunction of
[these] two requirements . . . to permit compensa-
tion. . . . An injury is said to arise out of the employ-
ment when (a) it occurs in the course of the employment
and (b) [it] is the result of a risk involved in the employ-
ment or incident to it or to the conditions under which
it was required to be performed. . . . [C]ases have held
that an injury [occurs] in the course of the employment
when it takes place (a) within the period of the employ-
ment, (b) at a place where the employee may reasonably
be and (c) while he is reasonably fulfilling the duties
of the employment or doing something incidental to
it. . . . There must be a conjunction of [these] two
requirements [of the test] . . . to permit compensa-
tion. . . . The former requirement [of arising out of
the employment] relates to the origin and cause of the
accident, while the latter requirement [of occurring in
the course of employment] relates to the time, place
and [circumstance] of the accident. . . . Whether an
injury arose out of and in the course of employment is
a question of fact to be determined by the commis-
sioner. . . . If supported by competent evidence and
not inconsistent with the law, the commissioner’s infer-
ence that an injury did or did not arise out of and in the
course of employment is, thus, conclusive.’’ (Internal
quotation marks omitted.) Mleczko v. Haynes Construc-
tion Co., 111 Conn. App. 744, 748–49, 960 A.2d 582
(2008).
   The plaintiff does not make any significant attempt
to undermine the commissioner’s determination that,
between 8 p.m. and midnight, he was no longer at a
place he reasonably may have been expected to be in
the course of his employment and he was no longer
fulfilling the duties of his employment or doing some-
thing incidental to his employment. Although the plain-
tiff attempts to depict his conduct between 8 p.m. and
midnight in an employment related light by characteriz-
ing it as ‘‘[a] period of personal socialization with his
fellow employees,’’ he nonetheless acknowledges that
‘‘there was sufficient evidence for the . . . commis-
sioner here to have found that there was a substantial
deviation from the original business purpose (attending
a business function at Fast Eddie’s . . .) that caused
[him] to leave his hotel and drive to the parking lot
adjacent to the scene of the assault.’’
   Indeed, the weight of the evidence reflects that, after
8 p.m., the defendant was no longer supporting finan-
cially any type of social gathering involving the plaintiff
and the defendant’s business interests were no longer
being discussed by the plaintiff. During the course of
the evening, the plaintiff became highly intoxicated and
engaged in conduct that led to his reprimand by the
defendant. Moreover, the evidence suggests that, during
the latter part of the evening, the plaintiff, due to alcohol
consumption, lacked the capacity to engage in any type
of productive work related pursuits.7 The plaintiff may
have continued to socialize with some of his coworkers
after 8 p.m., but that fact is not dispositive with respect
to the issue of whether he was acting in the course of
his employment. This is not a close issue; the evidence
amply supports the commissioner’s determination that
for several hours, between 8 p.m. and midnight, the
plaintiff was engaged in a substantial deviation from
his employment activities. Cf. McMorris v. New Haven
Police Dept., 156 Conn. App. 822, 833, 115 A.3d 491
(‘‘[a]t the time he was injured, the plaintiff was where
he would have been expected to be in the course of
his employment as a police officer’’ and his deviation
from his normal route to work ‘‘was so inconsequential
relative to his job duties, which includes driving into
work, that it did not remove him from the course and
scope of his employment’’ [internal quotation marks
omitted]), cert. denied, 317 Conn. 911, 115 A.3d 1106
(2015); Kish v. Nursing & Home Care, Inc., 248 Conn.
379, 391, 727 A.2d 1253 (1999) (‘‘plaintiff’s decision to
momentarily [stop] to mail a personal card was so
inconsequential . . . so as to not remove her from act-
ing in the course and scope of her employment’’ [inter-
nal quotation marks omitted]).
  We now turn to the plaintiff’s primary contention in
this appeal, namely, that ‘‘the uncontradicted evidence
clearly and unequivocally demonstrates’’ that, following
his personal deviation from work related activities
between 8 p.m. and midnight, he resumed his business
activities and sustained injury while on his direct busi-
ness route of travel. Specifically, the plaintiff argues
that the police reports and crime scene photographs
reflect that he was assaulted in an alley between the
building that housed Fast Eddie’s and the building that
housed Borracho. The alley is connected to a rear park-
ing area.
   It suffices to observe that the evidence on which the
plaintiff relies in support of this claim demonstrates
the location at which the assault occurred. There is no
dispute as to this fact. The police reports and crime
scene photographs, however, are far from dispositive
with respect to the issue of whether the plaintiff was
at that precise location at the time of the assault
because, as he argues presently, he was returning to
his rental automobile in order to return to his hotel. It
is plausible that the plaintiff was in the parking lot or
the alley near Borracho for any number of reasons that
were unrelated to his returning to his automobile or
his returning to his hotel. For instance, he may have
exited Borracho merely to make a telephone call or
to engage in a private conversation with a third party
outside of the restaurant. He may have been in the area
because he was asked to leave Borracho and, perhaps,
was headed to another bar. The plaintiff’s mere pres-
ence at the scene of the attack in and of itself does
not demonstrate, as the plaintiff suggests, that he had
completed his deviation and had resumed his business
travel. ‘‘The determinative question is whether the plain-
tiff, at the time of [his] injury, was engaged in the line
of [his] duty in the business affairs of [his] employer.’’
Luddie v. Foremost Ins. Co., 5 Conn. App. 193, 196, 497
A.2d 435 (1985). We reiterate that ‘‘the claimant in a
workers’ compensation case bears the burden of prov-
ing that the employee’s employment proximately
caused the claimed injury.’’ DiNuzzo v. Dan Perkins
Chevrolet Geo, Inc., 294 Conn. 132, 147 n.11, 982 A.2d
157 (2009).
   In our careful review of the record, we observe that
the only other relevant evidence before the commis-
sioner with respect to this narrow factual issue, i.e.,
whether the plaintiff had returned to his direct business
route of travel, came in the form of the hearing testi-
mony of the plaintiff, as well as deposition testimony
of Johnson. At the hearing, the plaintiff testified that
he had ‘‘very little memory’’ of the events of June 11,
2014 through ‘‘almost August’’ of 2014. He described
his recollection of relevant events from the evening in
question as being ‘‘spotty.’’ Nonetheless, he testified
that the alley in which he was assaulted was the fastest
route between Borracho and his automobile that was
in the parking lot behind the restaurants. He testified
that he ‘‘was told’’ by one or more other persons that
the assault occurred while he was walking back to his
automobile. The plaintiff testified that he did not know
or could not recall if he had planned on driving back
to his hotel after leaving Borracho. He testified: ‘‘I was
going towards the car. I don’t know if, as we were
walking, if we had discussions about whether or not
we would drive home.’’ Johnson testified that he and
the plaintiff made a decision to leave Borracho together,
that they utilized the alley that led to the parking lot
behind Fast Eddie’s, and that they were ‘‘headed to
[their] vehicles’’ that were parked in the parking lot
when the assault occurred.
   Even if we were to view the testimony of the plaintiff
and Johnson as dispositive evidence with respect to
the issue of whether, at the time of the assault, the
plaintiff was returning to his automobile for the purpose
of returning to his hotel and, thus, as evidence that he
was assaulted while on the direct business route of
travel, the plaintiff is unable to rely on his testimony
or Johnson’s testimony in support of his claim.8 In his
findings, the commissioner expressly stated in relevant
part: ‘‘I find the [plaintiff] was candid and that his testi-
mony was credible [with respect to] the reason for the
trip to Spokane and the occurrences during the early
part of the evening at Fast Eddie’s. I find the [plaintiff]
not credible concerning what occurred in the latter
portion of the evening at Fast Eddie’s and at Borracho
because his head trauma and inability to remember
much of the evening renders the testimony unreliable.’’
Moreover, the commissioner stated: ‘‘I find the testi-
mony of . . . Johnson not to be credible.’’ The plaintiff
has not demonstrated that the factual findings that
resulted from the commissioner’s credibility determina-
tions were unreasonable. We reiterate that ‘‘[i]t is within
the discretion of the commissioner alone to determine
the credibility of witnesses and the weighing of the
evidence.’’ Ayna v. Graebel/CT Movers, Inc., 133 Conn.
App. 65, 71, 33 A.3d 832, cert. denied, 304 Conn. 905,
38 A.3d 1201 (2012).
  It appears that the commissioner did not make any
express finding with respect to whether the plaintiff
sustained a compensable injury while on the direct busi-
ness route of travel because the plaintiff failed to pre-
sent any persuasive evidence in support of that theory
of recovery. In light of the foregoing, we conclude that
the plaintiff has not demonstrated that either the com-
missioner or the board misapplied the law in evaluating
the claim for workers’ compensation benefits.
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other judges concurred.
  1
      The plaintiff’s statement of the issues sets forth two distinct issues. The
first issue, which we resolve in this opinion, is whether the commissioner
erroneously failed to make a factual finding with respect to whether the
plaintiff was on the direct route of his business travel at the time he sustained
the injury at issue and, in light of that error on the part of the commissioner,
whether the board erroneously affirmed the commissioner’s dismissal of
his claim for benefits. The second issue is whether the board erroneously
‘‘failed to find’’ that he was on the direct route of his business travel at the
time he sustained the injury at issue. Setting aside the fact that the plaintiff’s
second claim is legally untenable on its face, as the board is not a trier of
fact, we observe that the plaintiff has failed to set forth an independent
analysis of the second claim in his brief. Accordingly, we deem the second
claim to be abandoned. See, e.g., Tonghini v. Tonghini, 152 Conn. App. 231,
239, 98 A.3d 93 (2014) (assignments of error not briefed beyond statement
of claim will be deemed abandoned and not reviewed by this court).
    2
      Sedgwick Claims Management Services, Inc., which is identified in the
record as the defendant’s workers’ compensation insurer, also is named as
a defendant in this action. For ease of reference, references to the defendant
are to Pitney Bowes, Inc.
    3
      Following the events of June 11, 2014, the defendant reprimanded the
plaintiff for both sexual harassment and excessive alcohol consumption.
    4
      Johnson sustained physical injuries as well.
    5
      As the plaintiff correctly observes, the commissioner did not find that
the injuries for which he sought workers’ compensation benefits ‘‘were
caused by his misconduct, intoxication, or by his participation in a social
or recreational event; nor was there testimony or other evidence in the
record to support such a finding.’’ Neither the commissioner nor the board
relied on these theories in determining that the claim should be dismissed.
    6
      Consistent with his appellate argument, the plaintiff, in his proposed
findings submitted to the commissioner, asked the commissioner to find
that, at the time of the assault, he and Johnson were ‘‘in the parking lot
behind Fast Eddie’s and planning on heading to their hotels and homes,
respectively.’’ The plaintiff also asked the commissioner to find that ‘‘[t]he
[plaintiff] was heading back to his rental car which was furnished to him
by [the defendant] when he was attacked by unknown assailants’’ and ‘‘in
a place he was reasonably expected to be.’’
    In the plaintiff’s motion to correct the commissioner’s finding and dis-
missal, he asked the commissioner to find that at the time of the assault,
‘‘[t]he plaintiff was in a place that he was reasonably expected to be, to
wit, in the parking lot where he parked to go to Fast Eddie’s for business
entertainment that was not only condoned but also encouraged by his
employer. He was heading toward his vehicle with . . . Johnson with the
intent of returning back to the hotel (which was all paid for by [the defen-
dant]).’’ The court denied this ground set forth in the motion to correct.
    7
      The plaintiff, correctly referring to the principle that Connecticut has
established a no-fault workers’ compensation system that imposes a form
of strict liability on employers; see, e.g., Sapko v. State, 305 Conn. 360, 377,
44 A.3d 827 (2012); urges this court not to focus solely on the issue of
whether a work related injury occurred and not to consider whether his
conduct at the time of the injury was socially proper or moral. Thus, the
plaintiff argues that ‘‘in the present case [his] intoxication and reportedly
offensive behavior are irrelevant: there is no evidence in the record nor
finding of fact below to suggest that the injuries [he] sustained in this assault
were due to his intoxication or wilful misconduct . . . .’’
   In affirming the decision of the commissioner, the board aptly observed
on the basis of the evidence presented that the plaintiff had made comments
that were ‘‘inappropriate and offensive’’ during the events at issue. The
board then stated: ‘‘We presume that this testimony was offered so as to
support an inference as to the [plaintiff’s] intoxication level and that the
nature of discussions was not in furtherance of the [defendant’s] business.
If the purpose of the testimony was to cast the character of the [plaintiff]
in a bad light, we remind all that workers’ compensation is a no-fault remedy.
The character of a claimant neither assures nor bars entitlement to the
remedy.’’ This court fully agrees with the board’s succinct explanation in
this regard and, likewise, has evaluated the plaintiff’s conduct solely for the
purpose of evaluating whether he is entitled to benefits according to law.
   8
     We observe that, although the plaintiff argues that the evidence demon-
strated that he was attacked while on the direct business route of travel
between Fast Eddie’s and his automobile, the evidence on which the plaintiff
relies, which includes, but is not limited to, his own testimony, demonstrates
that he was attacked after exiting Borracho, not Fast Eddie’s. As the plaintiff
recognizes, Borracho and Fast Eddie’s are distinct businesses, and although
Borracho is located near Fast Eddie’s, they are located in separate buildings
that are separated by an alley.